DETAILED ACTION
This Office Action is in response to Application 17/065,539 filed on 10/08/2020.
In the instant application, claims 1, 12 and 23 are independent claims; Claims 1-33 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 10/08/2020 are acceptable 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims, 1, 12, and 23 is a relative term which renders the claim indefinite.  The term "substantially " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The dependent claims are rejected as incorporated the deficiencies of the claims upon which they depend.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 12-18, 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chandhri (US 2008/0062141 A1; hereinafter Chandhri) in view of Dachille et al. (US 2018/0337994 A1; hereinafter as Dachille).

Regarding claims 1, 12, and 23, Chandhri teaches:
A method for providing a timeline-based graphical user interface (see ¶ 0006], comprising the steps of: 
A system for providing a timeline-based graphical user interface (see Fig. 4 and ¶ 0090, 0261), comprising: a processor (see Fig. 4 and ¶ 0091-0092); a display device (see Fig. 4 and ¶ 0092), and a storage device for storing a plurality of program commands (see ¶ 0263), wherein after executing the program commands, the processor performs the steps of:
A non-transient storage medium for storing a plurality of program commands, and the program commands being executable by an electronic device to perform the steps of (see ¶ 0263):
receiving a plurality of [edited] images (see Fig. 5 and ¶ 0100; images 86 can be thumbnail representing photo files); and 
displaying the [edited] images on a graphical user interface and arranging the [edited] images according to a timeline (see Fig. 5 and ¶ 0106; the images 86 are displayed along a straight line that runs horizontally across the viewing area 82.  See Figs. 30A-30B and ¶ 0214-0215; the images are displayed/arranged in alphabetical order based on the alphabet letter tags.  ¶ 0216; the invention is not limited to alphabetical order and that other criteria may be used including for example genre, time, and the like), each of the edited image comprising a feature (see ¶ 0236; the media information pertains to characteristics or attributes of the media items.  For example, in the case of audio or audiovisual media, the media information can includes one or more of: title, album, track, artist, composer and genre.  These types of media information are specific to particular media items.  See ¶ 0214; each image has an alphabet letter tag associated therewith), 
wherein the graphical user interface is substantially in a shape of a rectangle (see Figs. 30A-30B and ¶ 0060; the path may follow a shape such as circular, oval, triangular, square, rectangular, and/or the like), and the [edited] images are arranged along a straight line, which is parallel to a long side of the rectangle and passes a center of the rectangle (see Fig. 5 and ¶ 0106; the images 86 are displayed along a straight line that runs horizontally across and passes a center of the rectangle shape of the viewing area 82.  ¶ 0102; the path or line may be straight, angled, curved, stepped, waved, serpentine or the like).
Chandhri does not expressly teach the images are edited images and each of the edited image comprising a specific feature.  However, Dachille is relied upon for teaching the limitations.  Specifically, Dachille teaches a method (see ¶ 0176), device (see Fig. 8 and ¶ 0175) and medium (see ¶ 0178) configured to display edited images on a graphical user interface (see Fig. 5 ¶ 0070; images are obtained from image editing application.  ¶ 0076; sharing criteria images are generated or modified from other images from the first user’s image library such as by editing the other images and/or modifying pixel values of the other images.  For example, an image from the library can be cropped) wherein each of the edited image comprising a specific feature (see Fig. 5 and ¶ 0076; the system can crop areas of an image other than a portion that depicts a face to form a sharing criteria image.  ¶0061; face model indicates the characteristics of a face such as dimensions, color or a face and facial features which are associated with a particular person. ¶ 0165; expression on the face…).
Both references are directed to the same field of endeavor of displaying images as the claimed invention.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the image browsing user interface disclosed in Chandhri to include the edited images with specific feature disclosed in Dachille to display the edited images as claimed since the images whether they are edited or not do not affect the user interface aspect of Chandhri.  One would be motivated to make such a combination is to allow the user to view his/her images based on certain feature and to share the images with other user (Chandhri: see ¶ 0002).
Regarding claims 2, 13, and 24, the rejection of claim 1 is incorporated herewith.  Chandhri and Dachille further teach wherein one of the edited images is the closest to a pre-defined visual center of the graphical user interface and is larger than remaining ones of the edited images (Chandhri: see Fig.5 and ¶ 0104; the image at the primary position 92 is made to stand out from the images at the secondary position 94; including the image is larger than remaining ones at shown in Fig. 5). 
Regarding claims 3, 14, and 25, the rejection of claim 1 is incorporated herewith.  Chandhri and Dachille further teach providing one of the edited images, which is the closest to a pre-defined visual center of the graphical user interface, with a special effect (Chandhri: see Fig. 5 and ¶ 0104; highlight effect including shades, surrounds or underlines the image at the primary position 92). 
Regarding claims 4, 15, and 26, the rejection of claim 1 is incorporated herewith.  Chandhri and Dachille further teach removing a special effect from one of the edited images, which is the closest to a pre-defined visual center of the graphical user interface (Chandhri: see Fig. 5 and ¶ 0103-0104; when the image in the primary position 92 is moved to the secondary position 94, the special effect is removed). 
Regarding claims 5, 16, and 27, the rejection of claim 1 is incorporated herewith.  Chandhri and Dachille further teach wherein the specific feature is a facial expression feature (Dachille: see Fig. 5 and ¶ 0076; the system can crop areas of an image other than a portion that depicts a face to form a sharing criteria image.  ¶0061; face model indicates the characteristics of a face such as dimensions, color or a face and facial features which are associated with a particular person. ¶ 0165; expression on the face…). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the image browsing user interface disclosed in Chandhri to include the edited images with specific feature disclosed in Dachille to display the edited images as claimed since the images whether they are edited or not do not affect the user interface aspect of Chandhri.  One would be motivated to make such a combination is to allow the user to view his/her images based on certain feature and to share the images with other user (Chandhri: see ¶ 0002).
Regarding claims 6, 17, and 28, the rejection of claim 1 is incorporated herewith.  Chandhri and Dachille further teach providing a dialog box, corresponding to at least one of the edited images, on the graphical user interface (Chandhri: see Fig. 14D and ¶ 0140; the images 167 are associated with hours in the day, when the user selects a particular hour, a data entry window {~dialog box} is displayed).
Regarding claims 7, 18, and 29, the rejection of claim 6 is incorporated herewith.  Chandhri and Dachille further teach obtaining a dialog content from a dialog database in accordance with an attribute (Chandhri: see Figs. 17A-17B and ¶ 0143; images 192 are assigned various characters, the images 192A are assigned numbers, the images 192B are assigned with letters); and displaying the dialog content in the dialog box (Chandhri: see Figs. 17A-17B and ¶ 0143; when the letters/numbers are selected, they are entered and displayed in the data entry box 194). 

Claims 7-9, 18-20, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chandhri (US 2008/0062141 A1; hereinafter Chandhri) in view of Dachille et al. (US 2018/0337994 A1; hereinafter as Dachille) further in view of Krolczyk et al. (US 2012/0102431 A1; hereinafter Krolczyk).

Regarding claims 7, 18, and 29, the rejection of claim 6 is incorporated herewith.  Alternatively Krolczyk is relied upon for teaching the limitations of claim 7 comprising obtaining a dialog content from a dialog database in accordance with an attribute (see Figs. 7A-7B and ¶¶ 0103; animated graphics overlaying {~dialog box} associated with date and/or event.  ¶ 0085; the informational display can be located adjacent to the pictorial display or can be overlaid on top of the pictorial display); and displaying the dialog content in the dialog box (see Figs. 7C-7D and ¶ 0104; graphic overlaying a displayed image 84 portraying birthday.  ¶ 0092; the additional content can include overlay animations, this content is associated with particular events). 
The references are directed to the same field of endeavor of displaying images as the claimed invention.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the image browsing user interface disclosed in Chandhri to include in the dialog box of Chandhri to include the display of additional content as disclosed in Krolczyk so that the additional content is displayed together with the displayed image as claimed.  One would be motivated to make such a combination is to automatically provide a more interesting and entertaining viewing experience (Krolczyk: see ¶ 0008).
Regarding claims 8, 19, and 30, the rejection of claim 6 is incorporated herewith.  Chandhri, Dachille, and Krolczyk further teach wherein the attribute comprises a date related to the at least one of the edited images (Krolczyk: see Figs. 7A-7D and ¶ 0092; the additional content is associated with particular events such as ones listed in Table 1; for example, Halloween, birthday). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the image browsing user interface disclosed in Chandhri to include in the dialog box of Chandhri to include the display of additional content as disclosed in Krolczyk so that the additional content is displayed together with the displayed image as claimed.  One would be motivated to make such a combination is to automatically provide a more interesting and entertaining viewing experience (Krolczyk: see ¶ 0008).
Regarding claims 9, 20, and 31, the rejection of claim 6 is incorporated herewith.  Chandhri,  Dachille, and Krolczyk further teach displaying a prompt message on the graphical user interface (Krolczyk: see Figs. 7A-7D and ¶ 0092, 0103; message ‘Happy Birthday Matt!”. ¶ 0105; the customized content is determined by central processor 20 which calculates the age and generate the appropriate text message). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the image browsing user interface disclosed in Chandhri to include in the dialog box of Chandhri to include the display of additional content as disclosed in Krolczyk so that the additional content is displayed together with the displayed image as claimed.  One would be motivated to make such a combination is to automatically provide a more interesting and entertaining viewing experience (Krolczyk: see ¶ 0008).

Claims 10-11, 21-22, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chandhri (US 2008/0062141 A1; hereinafter Chandhri) in view of Dachille et al. (US 2018/0337994 A1; hereinafter as Dachille) further in view of Krolczyk et al. (US 2012/0102431 A1; hereinafter Krolczyk) and Chand et al. (US 2015/0256899 A1; hereinafter as Chand).

Regarding claims 10, 21, and 32, the rejection of claim 9 is incorporated herewith. Krolczyk further teaches displaying an advertisement message corresponding to the prompt message upon the prompt message is selected (see ¶ 0085; the informational mode of digital image displays a set of information such as advertising).  
Chandhri, Dachille, and Krolczyk do not teach the display of the advertisement is upon a preference tag is set, but Chand discloses this feature (see ¶ 0063; user’s preferred advertising medium to use for capturing images.  ¶ 0034; the media application receives a captured image from a user, identifies an indexed image matching the captured image, retrieves metadata describing the captured image responsive to identifying the indexed image).  
The references are directed to the same field of endeavor of displaying images as the claimed invention.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the image browsing user interface disclosed in Chandhri to include in the dialog box of Chandhri to include the display of advertisement as disclosed in Krolczyk and Chand so that the advertisement can be displayed together with the image as claimed.  One would be motivated to make such a combination is to personalize advertisements to increase monetization (Chand: see ¶ 0004).
Regarding claims 11, 22, and 33, the rejection of claim 10 is incorporated herewith.  Chandhri, Dachille, Krolczyk, and Chand further teach starting a product purchase process upon the advertisement message is selected (see Fig. 5 and ¶ 0066; quickly making a purchase whenever an advertisement for the product is delivered).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the image browsing user interface disclosed in Chandhri to include in the dialog box of Chandhri to include the display of advertisement as disclosed in Krolczyk and Chand so that the advertisement can be displayed together with the image as claimed.  One would be motivated to make such a combination is to personalize advertisements to increase monetization (Chand: see ¶ 0004).
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example: Cronin et al. (US 2009/0172543) – A method for thumbnail navigation bar for video. The navigation bar includes multiple thumbnails each corresponding to a different location in the video. A user selection of one of the multiple thumbnails is received, and playing of the video is changed to begin playing at a location corresponding to the selected thumbnail.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174